Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jolene S. Fernandes on 16 May 2022.
The application has been amended as follows: 
Claims 62, 89 and 91 have been canceled.
EXAMINER’S COMMENT
In view of the allowability of claims 56 and 93-98, the previously withdrawn subject matter of methods which perform PCR using the additional primers to detect KIR2DL1 alleles recited in claims 99-102 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because this subject matter previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 October 2020, as it pertained to methods of detecting the particular KIR2DL1 alleles using primers that amplify and detect these alleles in combination with the additional primers and alleles recited in claims 99-102, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches performing methods of PCR to detect the presence of particular KIR2DL1 alleles. See, for example, the previously cited teachings of Gagne et al and Sepulveda et al in the Office action of 30 July 2021. However, the prior art does not teach or suggest the presently claimed method for determining the allelic group of KIR2DL1 alleles, wherein the method comprises performing a polymerase chain reaction (PCR) on a genomic DNA sample obtained from a subject using the six pairs of PCR primers as set forth in claim 56 and determining one or more allelic groups of KIR2DL1 alleles present in the subject based on the detection of the first, second, third, fourth and sixth amplification products from the polymerase chain reaction, wherein the allelic groups are group 1 (*003), group 2 (*006), group 3 (*012), group 4 (*004), group 5 (*010) and group 6 (*002).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634